*548—In an action to recover damages for personal injuries etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Westchester County (Donovan, J.), dated June 17, 1999, as granted the motion of defendants County of Westchester and the Westchester County Playland Commission for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff William Gillett (hereinafter the plaintiff), an experienced skater, was injured while playing in an adult ice hockey league game at the Playland Park ice rink which is operated by the respondents. The plaintiff alleged that the ice was not properly maintained. However, his own deposition testimony indicated that he knew of the defects in the surface of the ice and nevertheless continued to skate. Under these circumstances, the doctrine of assumption of the risk mandates the granting of summary judgment dismissing the complaint insofar as asserted against the respondents (see, Lo Piccolo v Town of Oyster Bay, 260 AD2d 606; Byrne v Westchester County, 178 AD2d 575, 578). Krausman, J. P., Goldstein, Feuerstein and Smith, JJ., concur.